                                                                   1111~r:, IN 6liliN eeuR·
                                                                   ON   £)a 111s swr--
                                                                              A. Moore, Jr., Clerk
                                                                        US District Court
                                                                        E8stern District of NC

                  IN THE UNITED STATES DISTRICT COURT
             F OR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                           NO. 5:18-CR-00424-FL

UNITED STATES OF AMERICA

             V.


MARK BASS

                            ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement

entered into by the defendant on January 28, 2019, and the defendant's guilty plea

to an offense in violation of 18 U .S.C. § 2251(a) and (e), the following property is

hereby forfeitable pursuant to 18 U.S .C. § 2253(a), to wit: ZTE N9500Flash Mobile

Phone (32GB) (MEID: 2566911413601189509; MSISDN: 9195201533).

      WHEREAS, by virtue of said Memorandum of Plea Agreement, the United

States is now entitled to possession of said personal property, pursuant to 21 U.S .C.

§ 853(g) as made applicable by 18 U.S.C. 2253(b) :

      It is hereby ORDERED, ADJUDGED and DECREED :

      1.     That based upon the Memorandum of Plea Agreement as to the

defendant Mark Bass and other evidence of record, the United States is hereby

authorized to seize the above-stated personal property, and it is hereby forfeited to

the United States for disposition in accordance with the law, including destruction.

In accordance with Fed. R. Crim. P. 32.2(b)(3), this Order is now final as to the

defendant.

                                          1
       2.     That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(3).

       3.      That in accordance with Supplemental Rule G(4)(i)(A) , the Government

nee d neith er publish notice nor provide direct notice, as the property is worth less

than $1,000 a nd no other owners or interested pa rties h ave been identified.

       The Clerk is hereby directed to se nd copies of this Order to all counsel of

record.
                                ,f)~
       SO ORDERED.       Thi~
                            _      day   ofHc.-....    -,        , 2019.
                                                   0
                                       Of"'--               0.
                                           LOUISE WOOD FLANAOAN
                                                                 e{~ .
                                           United States District Judge




                                               2
